Citation Nr: 0616232	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-28 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from August 1950 to 
August 1953.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2003 rating decision by 
the Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that confirmed and 
continued the veteran's evaluation for post-traumatic stress 
disorder ("PTSD") currently evaluated as 30 percent 
disabling.  


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
mood disturbances such as depression and irritability; 
insomnia; mild memory impairment; difficulty with social 
interaction; some social isolation; and remote history of 
suicidal ideation, productive of considerable social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2005).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's PTSD is currently rated as 30 percent disabling 
under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, 
the current 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims ("Court") rejected the argument "that the 
DSM- IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effect that determines the level of impairment.  Id.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  Upon VA examination in January 2004, a Global 
Assessment of Functioning ("GAF") score of 50 was assigned.  
A GAF score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or a serious impairment in social, occupational, 
or school functioning (e.g., few friends, unable to keep a 
job).  See DSM-IV at 44-47.

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria under the 30 
percent rating (depressed mood, sleep impairment, and panic 
attacks approximately once a month) and the 50 percent rating 
(flattened affect, impairment of memory, difficulty in 
establishing and maintaining effective work and social 
relationships).  The Board finds that the overall medical 
evidence more closely assesses the veteran's occupational and 
social impairment around the 50 percent rating.  At the 
January 2004 VA examination, the examiner noted that the 
severity of symptomatology appeared to have moderately 
affected both his vocational and social relationships.  The 
veteran's PTSD symptoms include mood disturbances such as 
depression and irritability.   He cried several times during 
the evaluation, especially when he was talking about his 
experiences in Korea.  He has had suicidal thoughts but has 
not made an overt effort.  He has difficulty with social 
interaction and remains home alone much of the time.  He has 
very vivid and intrusive thoughts, nightmares and flashbacks 
about his time in Korea.  He has what he describes as an 
"all right" relationship with his wife and children.  

Because the veteran has some of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as irritability, loss of interest, 
and emotional reactions such as crying, etc., see Mauerhan, 
supra, the Board concludes his overall level of disability 
more nearly approximates that consistent with a 50 percent 
rating.  The GAF scores of record support the Board's 
conclusion that a higher rating is warranted.  The score of 
50 reflects "moderate" or "serious" impairment in social 
and occupational functioning, which is commensurate with a 
higher degree of social and industrial impairment as required 
for the assignment of a 50 percent disability evaluation.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he meets the requirements for a 
50 percent schedular rating.  The preponderance of the 
evidence weighs against a rating in excess of 50 percent for 
the veteran's PTSD.  There is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 70 percent disability rating; 
and the veteran exhibits none of the criteria listed for a 
100 percent rating.  See 38 C.F.R. § 4.7 (2005).

At the time of the January 2004 VA examination, the veteran 
reported that he had last attended medical appointments for 
emotional problems in October 2002 and stopped because he 
felt they made him worse.  He takes sertraline to help with 
his depression and other psychiatric symptoms; however, he 
has never been hospitalized for a psychiatric condition.  The 
veteran has not had a job since sometime in the 1990s, 
however, the VA examiner did not note that the veteran was 
unemployable due to the level of his psychiatric 
symptomatology.  

In addition, the veteran does not have total social 
impairment.  He does have deficiencies in this area, but that 
is contemplated in ratings lower than 100 percent.  He does 
have some social isolation, but he has contact with others.  
The fact remains that he has been able to maintain some 
relationships, and he feels he has valuable relationship with 
his family.  The record also indicates that he has been 
married to the same woman for 50 years even though according 
to him, she seems nervous about his condition.  Although such 
activities may be intermittent, he also fishes and gardens 
and has plans to build a boat shed in his back yard.  The 
fact that does not like crowds are present is contemplated by 
the social impairment associated with a 50 percent rating.

In assigning the 50 percent rating, the Board has resolved 
any doubt in the veteran's favor.  There is no evidence of 
record that the veteran's PTSD causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis as there is no 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
PTSD.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.

In view of the favorable decision on the claims on appeal, 
any notification or assistance deficiency by VA represents 
nothing more than harmless error and there is no prejudice in 
adjudication of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Entitlement to an evaluation of 50 percent for PTSD is 
granted subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


